Lore, C. J.,
charging the jury :
Gentlemen of the jury :—The case which you are empanelled to try is that of the State vs. Howard McNett, who is indicted for selling liquor without a license. It appears from the statement of facts agreed to by counsel that Mr. McNett took out a manufacturer’s license, which on its face purports to be a license for two months, to manufacture liquor and sell the same in quantities of not less than a quart not to be drunk on the premises.
The defense is founded upon a statute passed in 1893, the first section of which is in this language :
“ Section 1. That every distiller or manufacturer of spirituous or alcoholic liquors for sale shall before beginning such manufacture and each and every year during which he shall operate his distillery or factory procure a license from the said State Treasurer which shall authorize the operation thereof and shall pay to said State Treasurer for the use of the State an annual license fee of two hundred dollars or a monthly license the sum of twenty dollars, and such license shall only be held to authorize the holder thereof to operate his distillery or factory during the time therein expressed and shall authorize such holder to sell his products in quantities not less that one quart which shall not be drunk on the premises.”
The Court in construing that section hold that the license itself, is the authority not only for the manufacture but for the sale, and the right to manufacture and the right to sell depend upon the license and expire with the expiration of the term mentioned in the license; and, further, that the law authorizes the sale by the manufacturer of liquors only on the premises, that is, in the warehouse or on the premises where they are distilled. We do not mean to say that such sale is confined exactly or precisely to the building of the distillery, but it must be bona fide at or in part of the manufacturing plant.
We say to you further that the license authorized such sale only by the parties named in the license. In this case it seems that the liquor was sold at a store ten miles away from the place of manufacture; that it was sold after the license, which was only for *339two months, had expired, and by one of the members of the firm (who had obtained the license as a firm) as an individual in his store.
We have given you these specific instructions on these points because we feel it necessary for the enlightenment of manufacturers of liquor in this State. There seems to have been a misapprehension of the meaning of the law.
Upon the facts as stated, the defendant has violated the law.
We therefore instruct you to return a verdict of guilty.
. Verdict, guilty.